Case 1-17-01005-ess   Doc 246-8   Filed 07/13/20   Entered 07/13/20 15:04:45



                                                                         Page 1

  1      UNITED STATES BANKRUPTCY COURT

  2      EASTERN DISTRICT OF NEW YORK

  3      Case No. 1-18-01122-ess

  4      Adv. Case No. 1-10-50719-ess

  5      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

  6      In the Matter of:

  7

  8      WELLS FARGO BANK, N.A.,

  9

 10                   Debtor.

 11      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

 12      OLUFUNMILAYO AJASA,

 13                        Plaintiff,

 14                   v.

 15      WELLS FARGO BANK, N.A.,

 16                        Defendant.

 17      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

 18                        U.S. Bankruptcy Court

 19                        271-C Cadman Plaza

 20                        Brooklyn, New York            11201-1800

 21

 22                        February 28, 2019

 23                        3:18 PM

 24

 25

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                      516-608-2400
Case 1-17-01005-ess   Doc 246-8   Filed 07/13/20   Entered 07/13/20 15:04:45



                                                                        Page 2

  1      B E F O R E :

  2      HON ELIZABETH S. STONG

  3      U.S. BANKRUPTCY JUDGE

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                      516-608-2400
Case 1-17-01005-ess     Doc 246-8   Filed 07/13/20   Entered 07/13/20 15:04:45


                                                                          Page 52

   1      Now, that's not to say that they couldn't bring a class

   2      action in another district on behalf of another debtor.                We

   3      just --

   4                   THE COURT:    So the idea is 94 class actions in 94

   5      districts?     Are we really better off?

   6                   MR. SHAW:    We don't think it's a question,

   7      frankly, of better off or efficiency, because that's not --

   8      we don't think that that's the analysis.              We think it's the

   9      --

 10                    THE COURT:    Well, you don't think it's subject

 11       matter jurisdiction.

 12                    MR. SHAW:    We think it is -- I'm holding the

 13       subject matter jurisdiction.         I think it is a --

 14                    THE COURT:    I understand that you don't want to

 15       acknowledge that it is or isn't, and we're conferencing on

 16       the issues.     So --

 17                    MR. SHAW:    Right, but it --

 18                    THE COURT:    -- both the parties and the Court can

 19       reserve their respective prerogatives to ask more questions

 20       and give additional answers at the appropriate time.

 21                    MR. SHAW:    In our view, it's a matter of

 22       authority.     You know, in the Echevarria case, for example,

 23       that we settled, we filed a motion which I'll draw a

 24       reference to allow for the District Court judge to approve

 25       the settlement of a nationwide class, and there were

                                     Veritext Legal Solutions
       212-267-6868                    www.veritext.com                      516-608-2400
